                 Case 2:19-cv-02001-EFB Document 17 Filed 05/20/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:19-cv-02001-EFB
13   MARK JOHNSON,                                    )
                                                      ) STIPULATION AND [PROPOSED] ORDER
14                     Plaintiff,                     ) FOR AN EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from May 20, 2020, up to

23   and including June 19, 2020. This is the Defendant’s first request for an extension.

24            Defendant requests this extension in order to further consider the administrative record in

25   light of the five issues raised in Plaintiff’s motion. This case also requires detailed review by

26   supervisory attorney(s) because of the applicability of new medical evidence regulations. The

27   undersigned has a partially completed draft, and expects to submit the draft for supervisory

28   review by May 22, 2020.



     Stip. for Ext.; 2:19-CV-02001-EFB                 1
                 Case 2:19-cv-02001-EFB Document 17 Filed 05/20/20 Page 2 of 2



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3                                                 Respectfully submitted,
 4
     Dated: May 19, 2020                           /s/ Jesse S. Kaplan
 5                                                 (*as authorized via e-mail on May 19, 2020)
                                                   JESSE S. KAPLAN
 6                                                 Attorney for Plaintiff
 7
     Dated: May 19, 2020                           McGREGOR W. SCOTT
 8                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
 9                                                 Regional Chief Counsel, Region IX
10                                                 Social Security Administration

11                                          By:    /s/ Ellinor R. Coder
                                                   ELLINOR R. CODER
12                                                 Special Assistant U.S. Attorney
13                                                 Attorneys for Defendant
14
15                                                 ORDER
16            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
17   extension, up to and including June 19, 2020, to respond to Plaintiff’s Motion for Summary
18   Judgment file his cross-motion for summary judgment and opposition to plaintiff’s motion.
19
20   DATED: May 20, 2020
                                                   HON. EDMUND F. BRENNAN
21                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-CV-02001-EFB                 2
